 



Exhibit 10.2.2
UNITED STATES LIME & MINERALS, INC.
2001 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
     AGREEMENT, dated as of (the “Grant Date”), between UNITED STATES LIME &
MINERALS, INC., a Texas corporation (the “Company”), and (the “Employee”).
     WHEREAS, the Compensation Committee of the Board of Directors (the
“Committee”) made a grant of Restricted Stock to the Employee on the Grant Date
under the Company’s 2001 Long-Term Incentive Plan (the “2001 Plan”), in
furtherance of the purposes of the 2001 Plan and in recognition of the
Employee’s service as an employee of the Company and/or its subsidiaries; and
     WHEREAS, the Company desires to memorialize the grant of Restricted Stock
and set forth the terms and conditions of such grant, and the Employee desires
to memorialize his acceptance of such grant and the terms and conditions
thereof, as set forth in this Restricted Stock Agreement (the “Agreement”).
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Grant of Restricted Stock. The Company hereby confirms the grant, under
the 2001 Plan, to the Employee on the Grant Date of            shares of
Restricted Stock (the “Restricted Stock”). The Restricted Stock is subject to
all of the terms and conditions set forth in this Agreement, including the
restrictions set forth in Section 3. The Company has issued in the name of the
Employee, as of December 29, 2007, shares of Common Stock, $0.10 par value (the
“Common Stock”), granted as Restricted Stock. For purposes of this Agreement,
the Common Stock shall remain Restricted Stock until the expiration of the
Restrictions (as defined in Section 3).
     2. Incorporation of the 2001 Plan by Reference. The Restricted Stock has
been granted to the Employee under the 2001 Plan, a copy of which has been
previously provided to the Employee. All of the terms, conditions, and other
provisions of the 2001 Plan are hereby incorporated by reference into this
Agreement. Capitalized terms used in this Agreement but not defined herein shall
have the same meanings as in the 2001 Plan. If there is any conflict between the
provisions of this Agreement and the provisions of the 2001 Plan, the provisions
of the 2001 Plan shall govern. The Employee hereby acknowledges such prior
receipt of a copy of the 2001 Plan and agrees to be bound by all of the terms
and provisions thereof (as presently in effect or hereafter amended), all rules
and regulations adopted from time to time thereunder, and all decisions and
determinations of the Committee made from time to time thereunder.

 



--------------------------------------------------------------------------------



 



     3. Restrictions on Restricted Stock and Related Terms.
          (a) Restrictions Generally. Until they lapse in accordance with
Section 3(b), the following restrictions (the “Restrictions”) shall apply to the
Restricted Stock: (1) the Restricted Stock shall be subject to a risk of
forfeiture as set forth in Section 3(b) (the “Risk of Forfeiture”), and (2) the
Employee shall not sell, transfer, assign, pledge, margin, or otherwise encumber
or dispose of the Restricted Stock or any interest therein (except for transfers
and forfeitures back to the Company). Upon issuance of shares of Common Stock
representing the Restricted Stock in the name of the Employee as of the Grant
Date, the Employee shall be entitled to receive dividends and distributions in
respect of the Restricted Stock as provided in Section 3(d)(i), shall be
entitled to vote the Restricted Stock on any matter submitted to a vote of
holders of the Common Stock as provided in Section 3(d)(ii), and shall have all
other rights in connection with the Restricted Stock as would a holder of the
Common Stock, except as otherwise expressly provided under this Section 3 and
subject to the Committee’s authority under the 2001 Plan.
          (b) Risk of Forfeiture and Lapse of Restrictions. Unless otherwise
determined by the Committee, if for any reason other than as a result of the
Employee’s death or permanent disability, the Employee’s employment by the
Company and its subsidiaries terminates prior to the lapse of the Restrictions,
and immediately thereafter the Employee is not employed by the Company or any
subsidiary of the Company, including but not limited to the Company’s sale,
transfer, or other disposition of the subsidiary employing the Employee (the
“Termination”), any Restricted Stock as to which the Restrictions have not
lapsed at or before the time of such Termination (and any related property
resulting therefrom subject to restrictions under Section 3(d)(i)) shall be
forfeited at the time of such Termination and automatically repurchased by the
Company upon the payment by the Company of $1.00 in the aggregate for the
repurchase of all such Restricted Stock (and related property) being forfeited.
Subject to earlier waiver and/or acceleration of the lapse of Restrictions by
the Committee pursuant to Section 3(a)(iii) or 6(d)(ii) of the 2001 Plan or upon
a Change of Control pursuant to Section 7(g) of the Plan, the Restrictions shall
elapse as to the Restricted Stock (and related property) as follows (each a
“Lapse Date”):      at 5:00 p.m. local time on      ; at 5:00 p.m. local time
on      ; and            at 5:00 p.m. local time on      . In the event of
termination of employment as a result of the Employee’s death or permanent
disability, the Restrictions shall lapse as set forth in the preceding sentence.
          (c) Certificates Representing Restricted Stock. (i) The Restricted
Stock may be evidenced by one or more certificates for shares of Common Stock
registered in the name of the Employee, which shall bear an appropriate legend
referring to the terms, conditions, and Restrictions applicable hereunder in
substantially the following form:
The shares of Common Stock represented by this certificate (the “Shares”) have
been granted by United States Lime & Minerals, Inc. (the “Company”) as
Restricted Stock under the Company’s 2001 Long-Term Incentive Plan (the “2001
Plan”) and the Restricted Stock Agreement, dated as of      (the “Agreement”),
between the registered owner named hereon (the “Employee”) and the Company.
Under the 2001 Plan and the Agreement, copies of which may be examined at the
office of the Secretary

2



--------------------------------------------------------------------------------



 



of the Company, until lapse of the restrictions set forth in the Agreement
(subject to earlier waiver and/or acceleration in certain circumstances), the
Employee shall not sell, transfer, assign, pledge, margin, or otherwise encumber
or dispose of the Shares or any interest therein (except for transfers and
forfeitures back to the Company), and the Employee shall forfeit the Shares back
to the Company upon termination of the Employee’s employment with the Company
and its subsidiaries in certain circumstances. The Shares are subject to certain
other terms and conditions set forth in the Agreement.
Unless otherwise determined by the Company, certificates representing the
Restricted Stock shall remain in the physical custody of the Secretary of the
Company or his designee until such time as the Restrictions have lapsed.
          (ii) Alternatively, shares of Common Stock representing the Restricted
Stock may be issued in uncertificated form registered in the name of the
Employee. In such case, the Company shall cause the Company’s transfer agent to
include notations of restrictions on its books comparable to those set forth
above in the case of certificated Restricted Stock.
          (iii) In all events, the Restricted Stock shall be subject to such
additional stop- transfer orders and other restrictive measures as the Company
shall deem necessary or advisable to implement the Restrictions and to comply
with federal and state securities laws, the rules and regulations thereunder,
and the rules of the Nasdaq Stock Market or any other national securities
exchange or automated quotation system on which the Common Stock is then listed
or quoted.
          (d) Dividends and Distributions; Voting Rights. (i) The Employee shall
be entitled to receive dividends and distributions payable in respect of the
Common Stock representing the Restricted Stock if and to the extent that the
Employee is the record owner of such Restricted Stock on any record date for
such a dividend or distribution and has not forfeited such Restricted Stock on
or before the payment date for such dividend or distribution. In the event of a
cash dividend or distribution on the Common Stock which is not a large, special,
and non-recurring dividend or distribution (as determined by the Committee),
such dividend or distribution shall be paid in cash to the Employee free of the
Restrictions. Pursuant to Sections 4(c) and 6(d)(iv) of the 2001 Plan, the
shares of Restricted Stock shall be subject to adjustment as follows: In the
event of a large, special, and non-recurring cash dividend or distribution
payable on the Common Stock, the Company shall retain the amount of such cash
dividend and, in lieu of delivery thereof, shall grant to the Employee
additional shares of Restricted Stock having a fair market value (as determined
by the Committee) at the payment date of such dividend or distribution equal to
the amount of cash paid as a dividend or distribution on each share of Common
Stock multiplied by the number of shares of the Employee’s Restricted Stock in
respect of which such cash was dividended or distributed. Such additional shares
of Restricted Stock shall be subject to the same Restrictions and to such other
terms and conditions as applied to the Restricted Stock in respect of which such
cash was dividended or distributed. In the event of any non-cash dividend or
distribution in the form of property other than Common Stock payable on the
Common Stock (including shares of a subsidiary of the Company distributed in a
spin-off), the Company shall retain in its custody the property so dividended or
distributed in respect of the Employee’s Restricted Stock, which property shall
be subject to the same Restrictions and to such other terms and conditions as
applied to the Restricted Stock in respect

3



--------------------------------------------------------------------------------



 



of which such property was dividended or distributed. To the greatest extent
practicable, such property shall be treated the same as such Restricted Stock in
respect of which the property was dividended or distributed, including in the
event of any dividends or distributions paid in respect of such property or with
respect to the placement of any legend or restrictions on certificates or other
records representing such property. In the event of a dividend or distribution
in the form of shares of Common Stock or split-up of shares, the Common Stock
issued or delivered as such dividend or distribution or resulting from such
split-up in respect of the Restricted Stock shall be deemed to be additional
shares of Restricted Stock and shall be subject to the same Restrictions and to
such other terms and conditions as applied to the Restricted Stock in respect of
which such dividend or distribution was paid or which was subject to such
split-up.
               (ii) The Employee shall have the right to vote the Restricted
Stock if and to the extent that the Employee is the record owner of such
Restricted Stock on the record date for such vote.
          (e) Effect of Lapse of Restrictions. Upon lapse of the Restrictions on
any Restricted Stock, the shares of Common Stock previously issued in the name
of the Employee as such Restricted Stock shall no longer be deemed to be
Restricted Stock, and the Company shall, subject to the satisfactory payment of
any federal, state, local, and foreign taxes or other amounts referred to in
Section 4 below, cause the Restrictions to be removed from such shares, such
shares shall no longer be subject to the 2001 Plan or this Agreement, and the
shares shall be regular shares of Common Stock.
          (f) Stock Powers. The Employee shall deliver to the Secretary of the
Company, at the time of execution of this Agreement and/or at such other time or
times as he may request, one or more executed stock powers for each traunch of
Restricted Stock having a different Lapse Date, in the form attached hereto as
Exhibit A or such other form as may be specified by him, authorizing the
transfer of the Restricted Stock back to the Company upon forfeiture, and the
Employee shall take such other steps or perform such other actions as may be
requested by the Secretary to effect the transfer of any forfeited Restricted
Stock (together with any related property subject to restrictions under
Section 3(d)(i)) back to the Company.
     4. Taxes. Section 8(d) of the 2001 Plan shall govern withholding and other
tax arrangements with respect to the obligation to satisfy the requirements of
federal, state, local, and foreign tax law to withhold taxes or other amounts
with respect to the grant of the Restricted Stock or the expiration of the
Restrictions applicable to the Restricted Stock (and any related property
subject to restrictions under Section 3(d)(i)); provided, however, that the
Employee is entitled to elect to surrender to the Company shares of Common Stock
representing Restricted Stock (and related property) upon the expiration of the
Restrictions on such Restricted Stock (and related property) in satisfaction of
such tax withholding and other requirements. In the event that the Employee
files, under Section 83(b) of the Code, an election to be taxed upon his receipt
of the Restricted Stock as the receipt of ordinary income at the date of grant
of the Restricted Stock, the Employee shall at the time of such filing notify
the Company of the making of such election and furnish a copy of the notice to
the Company.

4



--------------------------------------------------------------------------------



 



     5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of laws, and applicable federal law.
     6. Miscellaneous. This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties. This Agreement and the
2001 Plan constitute the entire agreement between the parties with respect to
the Restricted Stock, and supersede any prior agreements or documents with
respect thereto.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

          EMPLOYEE:   UNITED STATES LIME & MINERALS, INC.
 
       
 
  By:    
 
       
 
       
Address:
       

5



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK POWER
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers
unto United States Lime & Minerals, Inc.                      shares of Common
Stock, $0.10 par value per share (the “Common Stock”), of United States Lime &
Minerals, Inc., a Texas corporation (the “Company”), presently subject to
restrictions pursuant to that certain Restricted Stock Agreement, dated
                    , registered in the name of the undersigned on the books and
records of the Company, and does hereby irrevocably constitute and appoint
                     and                     , and each of them, attorneys to
transfer such shares of Common Stock on the books of the Company back to the
Company upon the forfeiture of the Common Stock, with full power of substitution
in the premises.

     
 
   
 
  (Signature should be in exact form as on the Company’s books)

     
 
   
 
   
Date
   

 